Citation Nr: 0938731	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a sinus condition.  

4.  Entitlement to an effective date earlier than October 23, 
2006 for grant of a 30 percent disability rating for 
seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2003, April 2005, and July 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Houston and Waco, Texas.  
Jurisdiction is currently with the RO in Waco, Texas.  

In her substantive appeal, the Veteran requested a hearing 
before a member of the Board, but she canceled her scheduled 
hearing in a July 2009 statement.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current acquired psychiatric disability did 
not have onset in service or within one year of service and 
was not caused or aggravated by the Veteran's active service.  

2.  The Veteran does not currently suffer from a chronic 
sinus disability.  

3.  Entitlement to a 30 percent disability rating did not 
arise prior to October 23, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  The criteria for service connection for a sinus condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2009); 38 
C.F.R. § 3.303, 3.304 (2008).

3.  The criteria for entitlement to an earlier effective date 
for grant of a 30 percent disability rating for seborrheic 
dermatitis have not been met.  38 U.S.C.A. § 5110 (West 
2009); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2009); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including arthritis and psychoses, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
(West 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include depression, 
bipolar disorder, sleep disorder, and memory loss, as well as 
a sinus condition.  

Acquired Psychiatric Disability

The Veteran's service treatment records show that in February 
1997, the Veteran complained of weekly sleep disturbances, 
visual hallucinations, agitation, and anxiety.  She reported 
"always" having a sleep disorder that includes episodes of 
sleep walking.  No psychiatric diagnosis was given and 
service treatment records are negative for any additional 
complaints of or treatment for an acquired psychiatric 
disability.  At her August 1998 separation examination, no 
psychiatric disabilities were noted and on her Report of 
Medical History completed at the same time, the Veteran 
denied frequent trouble sleeping, depression or excessive 
worry, loss of memory of amnesia, or nervous trouble of any 
sort, providing highly probative evidence against her current 
claim that this problem began during service and has existed 
since service.   

The first evidence of an acquired psychiatric disability 
after service is a June 2003 treatment record from the 
Kelsey-Seybold Clinic which shows that the Veteran was 
treated for complaints of anxiety secondary to her divorce.  
She reported experiencing irritability, mood swings, 
depression, anger, and crying spells.  

Importantly, at this time, no mention was made of the 
military (only post-service problems), providing factual 
evidence against this claim.  This is a critical moment in 
the evaluation of this claim. 

An August 2004 treatment note from Dr. S.S. documents 
complaints of increasing anxiety.  The Veteran reported a 
history of self isolation, sleep walking and doing thing in 
her sleep she cannot remember, feelings of inadequacy, 
getting nervous for no reason, difficulty relaxing, awakening 
in the middle of the night, forgetfulness, racing thoughts, 
and losing interest in things quickly.  She was diagnosed 
with bipolar disorder, mixed.  

In September 2007, the Veteran was afforded a VA 
psychological examination.  The Veteran reported a history of 
depression and bipolar disorder, stating she was first 
treated for depression in 2003 when she was going through a 
divorce and had just had her baby.  However, she also stated 
that she was depressed in the military, but never treated.  
She also reported sleep problems where she has 
"hallucinations" when she sleeps, such as bugs crawling on 
her and she tries to get them off, then wakes up with bruises 
on her arms.  The Veteran stated that she had sleep problems 
prior to her military service.  

The examiner concluded that these "hallucinations" appeared 
to be more likely a dream state then psychotic 
hallucinations.  The Veteran reported having "a lot of 
unresolved issues."  She described racing thoughts, mood 
swings, over indulgence in pleasurable activities, and panic 
attacks.  She stated that overall she feels depressed and she 
is nervous and anxious every day.  She reported drinking to 
cope with her anxiety, but denied a history of substance 
abuse or any negative consequences as a result of drinking.  

The examiner found no evidence of impaired thought process or 
communication; delusions or hallucinations; inappropriate 
behavior; suicidal or homicidal ideations; obsessive or 
ritualistic behaviors; or irrelevant, illogical, or obscure 
speech patterns.  The Veteran was oriented to person, place, 
and time and short and long term memory were intact.  

The examiner diagnosed the Veteran with bipolar II and panic 
disorder without agoraphobia.  He stated that her current 
bipolar disorder may be related to her depression.   

Based on the above evidence, the Board finds that the 
Veteran's current acquired psychiatric disability, diagnosed 
as bipolar disorder and panic disorder, did not have onset in 
service or within one year of service and was not caused or 
aggravated by her active service.  While the Veteran has 
asserted that she experienced depression in service, the 
evidence of record does not support this.  Her service 
treatment records are absent treatment for anything other 
than sleep difficulties, which the Veteran admits preexisted 
her active service.  There is no evidence that these sleep 
difficulties were aggravated by the Veteran's military 
service.  In fact, in her August 1998 Report of Medical 
History, the Veteran denied experiencing depression or any 
other psychiatric problems.  

Additionally, there is no evidence of any post-service 
psychiatric treatment until five years after separation from 
service, when the Veteran was going through a divorce and had 
just given birth to her first child, stressful events 
unrelated to the Veteran's military service.  While the VA 
examiner said there may be a relationship between the 
Veteran's prior depression and her current bipolar disorder, 
there is no evidence that the Veteran suffered from 
depression prior to 2003 or that the depression she 
experienced then was related to service (the depression is 
only indicated after service, therefore, this opinion provide 
evidence against this claim), therefore, the Board finds that 
this opinion provides some limited evidence against this 
claim.   

The Board finds that the service treatment records, the post-
service treatment records, and the medical opinion cited 
above all provide limited evidence against this claim.  Taken 
together, they provide highly probative evidence against this 
claim, clearly outweighing the opinion of the Veteran that 
her current disability is related to service.  

Thus, for all the above reasons, entitlement to service 
connection for an acquired psychiatric disability is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Sinus Condition

The Veteran's service treatment records show several 
complaints of and treatment for nasal congestion, with 
various diagnoses such as allergies and upper respiratory 
infections.  Skin testing in May 1997 showed allergies to 
dust mites.  The Veteran was also diagnosed with non-allergic 
exposure to aero-irritants and possible chronic sinusitis.  

At separation from service, the Veteran's sinuses were found 
to be normal.  On the Veteran's August 1998 Report of Medical 
History, she denied ear, nose, and throat trouble; sinusitis; 
and hay fever, but reported chronic or frequent colds.  This 
was further clarified to mean seasonal allergic rhinitis.  

Post-service medical records are absent any mention of a 
chronic sinus condition, allergic rhinitis, or other related 
disability.  Before service connection can be awarded, the 
Veteran must show evidence of a current disability.  As there 
is no evidence that the Veteran currently suffers from a 
sinus condition, entitlement to service connection for this 
claimed disability must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

Earlier Effective Date

The effective date of a grant of service connection is 
governed by 38 U.S.C.A.  § 5110 as implemented by 38 C.F.R. § 
3.400.  38 U.S.C.A. § 5110(a) states, "unless specifically 
provided otherwise in this chapter, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(b)(1) states that "the effective date of 
an award of disability compensation to a veteran shall be the 
day following the date of the veteran's discharge or release 
if application therefore is received within one year from 
such date of discharge or release."

The regulation implementing 38 U.S.C.A. § 5110 provides that 
the effective date of an evaluation and award of compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
active service; otherwise it shall be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(i)(2) (2008).  Generally, the effective 
date of an evaluation and award of compensation for an 
increased rating claim or a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(2), (o)(1).  

The Veteran was granted entitlement to service connection for 
seborrheic dermatitis in a December 2003 RO decision and 
assigned an initial 10 percent disability rating.  The 
Veteran sought an increased rating and in a July 2007 rating 
decision, the RO assigned a 30 percent rating, effective 
October 23, 2006.  

It appears that the RO assigned this date (October 2006) 
because this was the date of the Veteran's claim for an 
increased rating.  The Veteran contends that the effective 
date should be August 23, 2005 and asserts that this is the 
date she filed her claim for an increased rating.  

The Board does note that the RO gave this date as the date of 
the Veteran's increased rating claim in the letter notifying 
the Veteran of the July 2007 rating decision granting an 
increased rating.  However, the only submission received on 
August 23, 2005 that the Board can find of record is a 
statement that acts as a notice of disagreement for service 
connection claims for a back disability, a sinus condition, 
and an acquired psychiatric disability, as well as new claims 
for hearing loss and tinnitus.  It appears that the above 
mentioned letter was merely an error by the RO.  

In the Veteran's September 2008 substantive appeal, she 
alleges that an employee at the RO "misinformed [her] as to 
filing [her] claim" and appears to be asserting that she 
intended to file an increased rating claim in August 2005, 
but a VA employee either misunderstood or deliberately 
misconstrued her intentions.  

Even if the Board were to assume that the Veteran had filed a 
claim for an increased rating in August 2005, August 23, 2005 
would still not be the appropriate effective date for the 
grant of a 30 percent disability rating for the Veteran's 
seborrheic dermatitis.  As the Board discussed above, the 
effective date of a claim is usually either the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  Here, there is no evidence in either VA 
or private treatment records that the Veteran met the 
criteria for a 30 percent disability rating under Diagnostic 
Code 7806 in August 2005 (which means either use of 
corticosteroids or other immunosuppressive drugs for at least 
six weeks during the past twelve months or dermatitis 
effecting 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas would needed to have existed in 
August 2005).  

The first time there is evidence that the Veteran's meets 
this criteria is the June 2007 VA examination report, which 
shows that 36 percent of her exposed skin was affected by her 
seborrheic dermatitis.  Thus, this is the date that 
entitlement to a higher rating "arose" and an effective 
date earlier than October 23, 2006 is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Board is also aware of the Court's recent clarification 
of VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

In Vazquez-Flores, the Court held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

However, this case has been overruled by Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed. Cir. 2009).  The Federal 
Circuit held that "...insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  The Federal 
Circuit also stated that 38 U.S.C.A. § 5103 did not require 
"veteran-specific notice", that is, notice that depended on 
the particular facts of a veterans claim.  Id. at 7.  Rather, 
VA must provide "claim-specific notice", that is, "generic 
notice provided in response to a request for service 
connection must differ from that provided in response to a 
request for an increased rating."  Id.  The Board interprets 
this to mean that in an increased rating claim, the Veteran 
no longer has to be provided with notice of the specific 
diagnostic codes under which he is rated.  

In this case the duty to notify was satisfied by way of 
letters sent to the Veteran in June 2003, October 2004, 
January 2005, March 2006, December 2006, January 2007, and 
February 2008.  This notice informed the Veteran of what 
evidence was required to substantiate both the Veteran's 
service connection and increased rating claims and VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also notified of how VA assigns disability 
ratings and effective dates.  

However, some of this notice was not provided to the Veteran 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although some of the notice letters were not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of statements of the case issued in August 
2006 and March 2008 and a supplemental statement of the case 
issued in November 2007.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded VA examinations of her back, skin, and acquired 
psychiatric disabilities.  The Board has also considered 
whether the Veteran should be afforded VA examinations for 
her claimed sinus condition, but as there is no evidence of a 
current disability, a referral for a VA examination is not 
warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied.

Entitlement to service connection for a sinus condition is 
denied.  

Entitlement to an effective date earlier than October 23, 
2006 for grant of a 30 percent disability rating for 
seborrheic dermatitis is denied.   


REMAND

The Veteran is also seeking service connection for low back 
pain.  

Service treatment records show treatment for low back pain 
after the Veteran fell out of her bunk.  The Veteran 
currently suffers from chronic thoracolumbar strain and what 
the September 2007 VA examiner described as 
genetic/developmental scoliosis of the thoracolumbar spine.  
The examiner concluded that the Veteran's current low back 
disability is more likely than not related to her scoliosis, 
not to her in-service fall.  

However, the examiner failed to address whether the in-
service fall aggravated the Veteran's pre-existing scoliosis 
beyond the natural progression of the disability.  Therefore, 
the case must be remanded to afford the Veteran a new VA 
examination and opinion.  

Additionally, prior to the examination, the Veteran should be 
provided with notice concerning what is required to establish 
secondary service connection, particularly secondary service 
connection based on aggravation of a non-service connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate VCAA notice explaining the 
most current regulations for establishing 
secondary service connection and 
aggravation, including the requirement 
that a baseline level of severity of the 
non-service connected disability prior to 
aggravation must be established.  See 
38 C.F.R. § 3.310 (2008).  

2.  The Veteran should be afforded another 
VA examination of her low back disability.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater probability), 
that the Veteran's scoliosis was 
aggravated by the Veteran's active 
service.  If the examiner determines that 
the Veteran's scoliosis increased in 
severity beyond the natural course of that 
disability due to an injury or illness in 
service, the examiner should determine, if 
possible, the baseline severity of the 
scoliosis before it was first aggravated.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


